Citation Nr: 0515291	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  00-10 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1972 to February 1976.  This matter is before the 
Board of Veterans' Appeals (Board) from a rating decision of 
December 1999 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  In December 2001 
the veteran testified at a Travel Board hearing before the 
undersigned.  In May 2002 the Board undertook development of 
the claim.  In September 2003 the case was remanded to 
provide the veteran adequate notice of the Veterans Claims 
Assistance Act of 2000 (VCAA) and to afford the RO the 
opportunity to review the record.  


FINDINGS OF FACT

1.  A right knee disability was not manifested in service; it 
is not shown that the veteran sustained a right knee injury 
in service, and residuals of such injury were not noted on 
service separation examination.

2.  The veteran's current right knee disability is not shown 
to be related to service or to an injury in service.


CONCLUSION OF LAW

Service connection for a right knee disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the VCAA, 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  The VCAA eliminated 
the concept of a well-grounded claim.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  All 
pertinent mandates of the VCAA and implementing regulations 
are met.  

Well-groundedness is no longer an issue; this matter, 
previously (in 1999) denied as not well grounded, has now 
been considered on the merits.  The veteran was notified why 
his claim was denied in the December 1999 rating decision and 
in a January 2000 statement of the case (SOC).  A letter in 
April 2004, while not specifically mentioning "VCAA," 
informed the veteran of what evidence was needed to establish 
service connection, and of his and VA's respective 
responsibilities in claims development.  The letter 
"encourage[d]" the veteran to submit additional supportive 
evidence within 60 days, but added that he had one year to 
submit such evidence.  More than one year has passed, and no 
additional evidence has been received.  Regarding timing of 
notice, while the notice did not precede the rating decision 
on appeal, the claim was reviewed/readjudicated subsequent to 
the notice.  Specifically, a February 2005 supplemental SOC 
(SSOC) considered the claim on the merits.  Notably, the VCAA 
was not enacted until 2000, after the rating decision on 
appeal, and notice prior to that time was not possible.  The 
veteran has had ample opportunity to respond/supplement the 
record.  He is not prejudiced by any notice timing defect; 
indeed, the late notice afforded him greater opportunity to 
supplement the record.  The SSOC also outlined pertinent VCAA 
provisions.  Everything submitted by the veteran to date has 
been accepted for the record, and considered.  

Also as to notice content, the 2004 letter advised the 
veteran what type of evidence (to include medical records 
showing current disability and nexus) was necessary to 
establish entitlement to the benefit sought (and by inference 
what the veteran should submit).  The SSOC, at page two, 
advised him to "provide any evidence in [his] possession to 
pertains" to his claim.  He has received all essential 
notice, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).
Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and VA medical records of 
postservice treatment afforded the veteran.  He has been 
afforded several VA examinations.  VA's duties to assist, 
including those mandated by the VCAA, are met.

Factual Background

The veteran's service medical records (including medical 
examination reports dated in June 1972 (induction) and 
January 1976 (separation)) make no mention of findings 
relating to right-knee problems.  The veteran was treated for 
left-knee problems in service.  See October 1973 consultation 
sheet and November 1974 health record.  (Service connection 
has been granted for a left knee disorder.)  An August 1975 
treatment record notes the veteran was involved in a truck 
accident.  He reported headache-related complaints; he did 
not complain of, nor was he treated for, any knee problems 
associated with the accident.  

A June 1999 private chiropractic treatment record includes a 
diagnosis of bilateral patellar tracking dysfunction.

On July 1999 VA orthopedic examination the veteran complained 
of knee pain.  He provided a history of being thrown from a 
truck as a result of a motor vehicle accident in service.  
Bilateral subluxating patellae with lateral tracking 
mechanics was diagnosed.  X-ray examination revealed 
bilateral partial development of the patella.  

An October 2000 letter from a private chiropractor states 
that the veteran ha degenerative disease of both knees.  He 
acknowledged that while the veteran claimed to have injured 
his knees in a motor vehicle accident in service, his review 
of the records did not reveal mention of the knees at the 
time.  

On April 2001 private chiropractic examination the veteran 
reported a history of a  motor vehicle accident in service, 
in 1975.  He said he has had knee problems since that 
accident.  The examiner mentioned that there appeared to be a 
"right patellarfemoral degeneration."  He added that the 
degenerative changes were consistent with the injuries the 
veteran suffered in 1975 during his military service.  X-ray 
evidence of the noted "degeneration" was not included with 
the report.  

The veteran testified before the undersigned in December 2001 
that he was ejected from a truck in an accident in service.  
He added that exploratory surgery was recommended to him 
after the accident.  The veteran stated that he initially 
sought treatment for his right knee some 6 to 7 years 
following his service separation.  He stated that he was a 
registered nurse.  

Postservice VA records from the VA Lakeside facility from 
1980 to 1981, obtained pursuant to the Board's 2002 
development, make no mention of any right knee complaints or 
findings.  

Other VA postservice medical records on file, also obtained 
pursuant to the Board's 2002 development, include a July 2001 
Medical Certificate showing a diagnosis of bilateral knee 
pain, and an August 2001 consultation note which includes X-
ray findings of bilateral partial development of the patella.  
The August 2001 consultation note included an assessment 
showing bilateral knee pain "s/p" [status post] military 
motor vehicle accident in 1970's.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a chronic disease (for example, 
arthritis) becomes manifest to a degree of 10 percent within 
1 year from the date of termination of such service, it shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  The Board notes that there is no evidence 
that the veteran was diagnosed with arthritis of the right 
knee in the first post-service year.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

It is amply shown, and is not in dispute, that the veteran 
currently has a right knee disorder.  Bilateral subluxating 
patellae with lateral tracking mechanics was diagnosed on 
July 1999 VA orthopedic examination (and earlier by a private 
chiropractor).  However, there is no competent evidence of a 
nexus between the veteran's current right knee disorder and 
his military service (to include the 1975 motor vehicle 
accident).  

Regarding the April 2001 private chiropractic opinion to the 
effect that the veteran has "right patellarfemoral 
degeneration" consistent with the injuries he suffered in 
1975 during his military service, the Board notes that a 
diagnosis or opinion by a medical professional is not 
conclusive, and is not entitled to absolute deference.  

The Court has provided extensive guidance for weighing 
medical evidence.  A medical opinion based upon an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  A bare conclusion, even one reached by 
a medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  A mere transcription of lay history, unenhanced 
by additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  The probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black 
v. Brown, 5 Vet. App. 177, 180 (1995).  

Here, the private chiropractor's opinion was based on history 
provided by the veteran which is not supported by the 
evidentiary record.  The chiropractor is not shown to have 
reviewed the claims folder (and specifically the veteran's 
service medical records).  As indicated above, the service 
medical records do not show a right knee injury in the 1975 
accident.  Hence, the private opinion lacks probative value.  
For the same reason the assessment by the VA physician in 
August 2001 (who attributed the veteran's bilateral knee 
"pain" to a motor vehicle accident in service) also lacks 
probative value.  As was the case with the private 
chiropractor, the VA physician did not review the veteran's 
claims folder (to include his service medical records).  
Notably, the private chiropractor who did review the 
veteran's service medical records (see October 2000 letter) 
conceded that a review of the records of the accident in 
service revealed no mention of the knees.  

A private chiropractor indicated in 2001 that the veteran has 
degenerative changes of the right knee.  That conclusion is 
not supported by X-rays of record.  Regardless, the 
presumptive provisions for chronic diseases in 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 have no application 
as the arthritis was not manifested in the first postservice 
year.  

Without probative competent evidence of a nexus between the 
veteran's current right knee disability and service, service 
connection for such disability is not warranted.  The 
veteran's statements relating his current right knee problems 
to service cannot by themselves establish that this is so.  
Although he is a registered nurse, a bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Here, service medical record 
relating to the motor vehicle accident in service make no 
mention of a right knee injury, and the veteran's opinion is 
based on facts unsupported by the record.  

The Board has considered the possibility of further 
development to ascertain the etiology of the veteran's 
current right knee disorder; however, in the absence of any 
objective evidence of a right knee injury in service, any 
nexus opinion would be based entirely on speculation, and 
would have no probative value.  The preponderance of the 
evidence is against the veteran's claim.  Hence, it must be 
denied.


ORDER

Service connection for a right knee disorder is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


